DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because “bit 0/512/1023/2047/2048, 4095” in Fig.24-27, 31, 33-34, 43-46 and 49 should be “bit value 0/512/1023/2047/2048, 4095”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Specification [00299] recites To convert an image from a six-primary color system to an RGB image, at least two matrices are used. One matrix is a 3x3 matrix converting a six-primary color system image to XYZ values. A second matrix is a 3x3 matrix for converting from XYZ to the proper RGB color space (lines 2-5).  Mathematically, it is impossible to convert a six primary colors to a 3 XYZ values using a 3x3 matrix.  Another example is [00309].  An ordinary person skilled in the art before the effective filing date of the claimed invention would not know how the RGBCYM six values is able to be converted to XYZ three values using a 3x3 matrix.

    PNG
    media_image1.png
    727
    889
    media_image1.png
    Greyscale

Also see matrix cited in [00314], [00317]. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over various claims of U.S. Patent No.11,183,099, 11,011,098, 11,049,431, 10,950162, 11,183,098, 11,037,480, 10,607,527 and co-pending US application 17/520,278, 17/520,243. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the instant application is either anticipated by, or the obvious variation of, various claims of U.S. patents No.11,183,099, 11,011,098, 11,049,431, 10,950162, 11,183,098, 11,037,480, 10,607,527 and co-pending US applications 17/520,278, 17/520,243.  This is because all above cited US patents and US applications claim limitation of including an image data conversion to a multi-primary colors wherein CMY primary color values are substantially equal in saturation to RGB primary color values.  Above cited patents or patent applications further disclose updating bit level, minimum/maximum color luminance, two sets of color channel, a digital interface, SDP parameters related to the set of image data.  Due to the size of Double Patenting Rejection, the Examiner does not list the detail comparison as previous Office Actions.  If Applicant has any concern or question, please contact the Examiner. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Firstly, Claims 8-20, independent Claims 8 and 16 recite the image data convert … in line 2.  Claim 16 further recites the image data converter converting the set of image data for display on the at least one display device using the color matrix (lines 5-6).  There is insufficient antecedent basis for these limitations in the claims.  Claims 9-15 and 17-20 are rejected due to their dependency on Claim 8 and 16.
Secondly, Claim 12 recites The method of claim 8, further including the image data converter i converting  a bit level … (line 2).  It is unclear the meaning of “i”.
Thirdly, Claims 1-20 are method claims.  However instead of claiming process steps, Claims 1-20 are in a system/device format.  Except for Claims 6, 10-11, 15, 18 and 20, independent claims 1/8/16  and other dependent claims contain no specific steps but description regarding an image data converter, at least one display device etc.
Finally, independent Claim 1/8/16 recite(s) an image data converter mapping the set of image data to a color matrix (e.g. in Claim 1: line 2) and then recite(s) the image data converter converting the set of image data for display on at least one display device using the color matrix … .  It is unclear whether the color matrix is an output of the image data converter or a tool used by the converter.  The Examiner found a matrix, in the specification, can be defined as an array of circuit elements for an LCD drive (e.g. [00450]: FIG. 88 illustrates one embodiment of a matrix of an LCD drive for a six-primary color system with a backlight illuminated LCD monitor)

    PNG
    media_image2.png
    718
    729
    media_image2.png
    Greyscale

or a mathematical array which is used to convert one set of parameters to another (e.g. see matrix in [00309]).

    PNG
    media_image3.png
    740
    905
    media_image3.png
    Greyscale

Claim 1/8/16  gives readers an impression that the first cited matrix is a color arrangement array as Fig.88 of the specification and the second matrix is a mathematic conversion array.  Therefore Claims 1-20 are rejected due to above ambiguity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613